United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2442
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United
      v.                                 * District Court for the Western
                                         * District of Missouri.
Robert Montgomery,                       *
                                         *    [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: April 26, 2001
                                Filed: May 1, 2001
                                    ___________

Before HANSEN, BEAM, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

       Robert Montgomery appeals the sentence of 70 months imprisonment and 3
years supervised release imposed on him by the district court1 after he pleaded guilty
to being a felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and
924(a)(2). On appeal, counsel moved to withdraw pursuant to Anders v. California,




      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
386 U.S. 738 (1967), filing a brief concerning ineffective-assistance and Miranda2
issues, and challenging the length of Montgomery’s sentence.

       We conclude Montgomery’s argument as to his counsel’s performance, which
he seeks to raise initially on appeal, should be presented in 28 U.S.C. § 2255
proceedings, see United States v. Martin, 59 F.3d 767, 771 (8th Cir. 1995); by pleading
guilty he waived the Miranda challenge, see United States v. Vong, 171 F.3d 648, 652
(8th Cir. 1999); and his sentence at the bottom of the applicable Guidelines range is
unreviewable, cf. United States v. Woodrum, 959 F.2d 100, 101 (8th Cir. 1992) (per
curiam).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no non-frivolous issues for appeal.

      Accordingly, we grant counsel’s motion to withdraw, and we affirm.

      A true copy.

               Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
          Miranda v. Arizona, 384 U.S. 436 (1966).
                                          -2-